Rose, J.,
dissenting.
My understanding of this case is that it is one of fact for the jury and not one of law for the court. The collision resulting in the death of Henry J. Chana occurred at the end of a 16-foot bridge over a ravine five or six feet deep on an unpaved public highway running east and west. The general slope of the land was toward the ravine and the drivers of the trucks could see the approach of each other for a considerable distance. The Chana truck came toward the bridge from the east and the Mannlein truck from the west. As I view the evidence, it was permissible for the jury to find that when the Chana truck was 216 feet from the bridge, and the Mannlein truck was about 475 feet therefrom, both were traveling at approximately the same rate of speed; but that due to increase of speed by defendant both reached the 16-foot bridge at practically the same time; that before running onto the bridge, the Mannlein truck was turned to the right as if to stop, but instead of doing so ran onto the bridge without slackening speed.
It seems to me that, under the circumstances, .the driver of the Chana truck had the right of way and the fight to presume defendant would stop before running onto the bridge as he indicated he would; and that the driver of the Chana truck was not negligent as a matter of law. The jury, after viewing the scene of the collision and considering all the evidence and the circumstances, rendered a verdict in favor of plaintiff and I think the judgment thereon should bp affirmed.